11/19/2020
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs October 6, 2020

             STATE OF TENNESSEE v. DETERRIO HARRISON

                 Appeal from the Circuit Court for Madison County
                        No. 18-951 Donald H. Allen, Judge
                     ___________________________________

                           No. W2019-02092-CCA-R3-CD
                       ___________________________________


The Defendant, Deterrio Harrison, appeals his conviction for aggravated robbery, for
which he received a twelve-year sentence. On appeal, the Defendant contends that the
evidence is insufficient to support his conviction. Upon reviewing the record, the parties’
briefs, and the applicable law, we affirm the judgment of the trial court.

  Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Circuit Court Affirmed

JOHN EVERETT WILLIAMS, P.J., delivered the opinion of the court, in which ROBERT W.
WEDEMEYER and ROBERT L. HOLLOWAY, JR., JJ., joined.

J. Colin Morris, Jackson, Tennessee, for the appellant, Deterrio Harrison.

Herbert H. Slatery III, Attorney General and Reporter; Jonathan H. Wardle, Assistant
Attorney General; Jody Pickens, District Attorney General; and Bradley F. Champine,
Assistant District Attorney General, for the appellee, State of Tennessee.


                                       OPINION

                 FACTUAL AND PROCEDURAL BACKGROUND

       The evidence presented at trial established that on July 23, 2018, the Defendant
and his co-defendant, Mr. Anthwan Howard, approached the victim, Ms. Katie Tice, and
her four-year-old son as they were leaving a store. The Defendant pointed a gun at the
victim’s head, demanded her belongings, pointed the gun at the victim’s crying son, and
threatened to shoot him if he did not stop crying. The Defendant took the victim’s
cellular phone, her wallet, and the bag of items that she had purchased from the store, and
the Defendant and Mr. Howard fled the scene. The Defendant and Mr. Howard later
were arrested and charged with aggravated robbery.

        The victim testified that at around noon on July 23, 2018, she and her son walked
to a store located close to the apartment complex where she lived in Jackson, Tennessee.
They followed a trail that led from the apartment complex to the back of the store. While
at the store, she purchased cigarettes for herself and food and drinks for her son, and she
paid for some of the items with cash. The victim viewed a surveillance video recording
from the store and identified the Defendant as one of two men who were standing behind
her in line. The Defendant was wearing a red shirt and had “short twists” in his hair. The
other man, Mr. Howard, had long dreadlocks and was wearing a green and black jersey.

       The victim stated that after paying for the items, she and her son left the store and
began walking toward the trail that led to her apartment. She heard someone running up
behind her. She stated that the Defendant pointed a gun to her head and ordered her to
get on the ground. The Defendant struck her hand, causing her to drop the bag of items
purchased from the store. The victim’s son was crying, and the Defendant pointed the
gun at her son and threatened to kill him if he did not stop crying. The victim stated that
when the Defendant pointed the gun at her son, the Defendant was within an arm’s reach
of her, and she was able to clearly see his face. She stated that she was afraid that the
Defendant would kill her and her son. The Defendant ordered the victim to remain on the
ground and to give her belongings to him. She gave him her cellular phone and her
wallet, which contained cash, identification information, and insurance cards.

       The victim testified that Mr. Howard stood on the side, kept his head down, and
did not speak to her. The Defendant instructed Mr. Howard to grab her bag of purchases.
The victim stated that although it appeared that Mr. Howard initially refused, he grabbed
the bag, and he and the Defendant ran toward the same apartment complex where the
victim lived. The victim and her son ran back to the store, and the police were called.
The victim remained on the scene until officers arrived.

        On cross-examination, the victim testified that she did not see either of the men
with a gun while inside the store. She said she saw the gun when the Defendant pointed
it at her son, and she described the gun as small and silver.

       Officer Robert Stevens of the Jackson Police Department (“JPD”) testified that
officers began knocking on doors to apartments in the apartment complex while
searching for the suspects. Mr. Howard was detained when he opened the door to his
apartment in response to officers’ knocking. While standing outside the doorway,
officers saw the jersey that Mr. Howard was wearing during the robbery on the back of a
couch. Officers executed a search warrant for the apartment and seized the jersey, as
                                           -2-
well as identification documents, driver’s licenses, social security cards, and wallets
belonging to Mr. Howard and the Defendant. Law enforcement were not able to locate
the Defendant at the time.

       Mr. Howard agreed to testify for the State at trial. He stated that he was charged
with aggravated robbery, that the State had not made a definitive offer in exchange for his
testimony, and that he hoped to help his case by testifying at trial. He testified that he
was unaware that the Defendant had a weapon while inside the store and that the
Defendant had not mentioned robbing anyone. Mr. Howard stated that neither he nor the
Defendant spoke to the victim or her son while inside the store.

        Mr. Howard testified that after he and the Defendant left the store and were
walking behind the victim and her son, the Defendant stated that he was “fixin’ to try this
lady.” Mr. Howard did not know if the Defendant was serious, and Mr. Howard told the
Defendant that he would not participate. Mr. Howard stated that the Defendant ran up
from behind the victim, retrieved a small, black handgun from his pocket, and told the
victim to “drop it off.” The Defendant took the victim’s cellular phone, her wallet, three
packages of cigarettes, and a two-liter drink. Mr. Howard said he did not see the
Defendant point the gun at the child, but Mr. Howard maintained he was not looking.
Instead, Mr. Howard dropped his head and ran past the Defendant. He denied that he
helped the Defendant complete the robbery or that the Defendant gave him any money
obtained from the robbery. They returned to Mr. Howard’s apartment. Mr. Howard
stated that after he was arrested, he cooperated with the police and provided a statement.

      On cross-examination, Mr. Howard acknowledged that at the time of the offense,
he was on probation for a conviction of aggravated assault by causing bodily injury with
a deadly weapon. He described the Defendant’s handgun as black with silver on top.
Mr. Howard did not know what the Defendant did with the gun following the robbery.

       JPD Investigators Joseph Williams and Robert Groves interviewed the Defendant
on August 2, 2018, following his arrest. The Defendant waived his rights and agreed to
an interview. The interview was video recorded and played for the jury at trial. During
the interview, the Defendant initially claimed that a third person was involved and
committed the robbery. The investigators confronted the Defendant with evidence that
no third person was involved. The Defendant denied having a gun, and the investigators
informed him that Mr. Howard stated that the robbery was the Defendant’s idea and that
the victim will identify the Defendant as having a gun. The Defendant responded that he
agreed with whatever Mr. Howard had stated. The Defendant gave a signed, written
statement in which he admitted that he and Mr. Howard “robbed that lady.” He then
crossed out “We robbed that lady” and replaced it with “We committed that crime.”

                                           -3-
       At the conclusion of the proof, the jury convicted the Defendant of aggravated
robbery. Following a hearing, the trial court imposed a twelve-year sentence to be served
in confinement. The Defendant filed a motion for new trial, challenging the sufficiency
of the evidence, which the trial court denied following a hearing. This appeal followed.

                                       ANALYSIS

       The Defendant asserts that the evidence is insufficient to support his conviction for
aggravated robbery. Specifically, he contends that the evidence fails to establish that he
possessed a firearm during the robbery. The State responds that the evidence sufficiently
establishes that the Defendant used a firearm to rob the victim. We agree with the State.

       When a defendant challenges the sufficiency of the evidence, the relevant question
for this court is “whether, after viewing the evidence in the light most favorable to the
prosecution, any rational trier of fact could have found the essential elements of the crime
beyond a reasonable doubt.” Jackson v. Virginia, 443 U.S. 307, 319 (1979). On appeal,
“‘the State is entitled to the strongest legitimate view of the evidence and to all
reasonable and legitimate inferences that may be drawn therefrom.’” State v. Elkins, 102
S.W.3d 578, 581 (Tenn. 2003) (quoting State v. Smith, 24 S.W.3d 274, 279 (Tenn.
2000)). Therefore, this court will not re-weigh or reevaluate the evidence. State v.
Matthews, 805 S.W.2d 776, 779 (Tenn. Crim. App. 1990). Instead, it is the trier of fact,
not this court, who resolves any questions concerning “the credibility of witnesses, the
weight and value to be given the evidence, as well as all factual issues raised by the
evidence.” State v. Bland, 958 S.W.2d 651, 659 (Tenn. 1997).

       A guilty verdict removes the presumption of innocence and replaces it with a
presumption of guilt. State v. Evans, 838 S.W.2d 185, 191 (Tenn. 1992). The burden is
then shifted to the defendant on appeal to demonstrate why the evidence is insufficient to
support the conviction. State v. Tuggle, 639 S.W.2d 913, 914 (Tenn. 1982). This court
applies the same standard of review regardless of whether the conviction was predicated
on direct or circumstantial evidence. State v. Dorantes, 331 S.W.3d 370, 381 (Tenn.
2011). “Circumstantial evidence alone is sufficient to support a conviction, and the
circumstantial evidence need not exclude every reasonable hypothesis except that of
guilt.” State v. Wagner, 382 S.W.3d 289, 297 (Tenn. 2012).

       As alleged in the indictment, aggravated robbery is robbery that is
“[a]ccomplished with a deadly weapon or by display of any article used or fashioned to
lead the victim to reasonably believe it to be a deadly weapon.” T.C.A. § 39-13-
402(a)(1). “Robbery is the intentional or knowing theft of property from the person of
another by violence or putting the person in fear.” T.C.A. § 39-13-401(a). “A person
commits theft of property if, with intent to deprive the owner of property, the person
                                           -4-
knowingly obtains or exercises control over the property without the owner’s effective
consent.” T.C.A. § 39-14-103(a).

       When viewed in a light most favorable to the State, the evidence presented at trial
established that the Defendant and Mr. Howard followed the victim and her son from the
store and that the Defendant approached the victim and demanded her belongings. Both
the victim and Mr. Howard testified that the Defendant pointed a gun at the victim. The
victim also testified that the Defendant pointed the gun at her son and threatened to shoot
him if he did not stop crying. The victim said that she feared for her life and the life of
her son. The victim’s cellular phone, wallet containing cash, and her purchases from the
store were taken during the robbery. While the Defendant contends that the surveillance
video from the store did not show him in possession of a gun while inside the store, the
jury chose to credit the testimony of the victim and Mr. Howard that the Defendant
produced a gun after leaving the store and used the gun to rob the victim. The jury’s
decision to credit this testimony is within the purview of the jury as the trier of fact. See
Bland, 958 S.W.2d at 659. Accordingly, we conclude that the evidence is sufficient to
support the Defendant’s aggravated robbery conviction.

                                     CONCLUSION

       Discerning no error, we affirm the judgment of the trial court.


                                     ___________________________________________
                                     JOHN EVERETT WILLIAMS, PRESIDING JUDGE




                                            -5-